Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered January 3, 2007, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 15 years, unanimously modified, on the law, to the extent of amending the sentence and commitment sheet to strike the reference to sentencing as a second felony offender, and otherwise affirmed.
Although the record does not establish that defendant’s waiver of the right to appeal was valid, we perceive no basis for *331reducing the sentence. The People concede that the commitment sheet should be amended to the extent indicated in order to correct the clerical error stating that defendant was sentenced as a second felony offender. Concur—Lippman, P.J., Tom, Nardelli, Catterson and Moskowitz, JJ.